FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                     July 15, 2009
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court


PAUL CHAYNE WILLIAMS,

             Petitioner-Appellant,

v.                                                      No. 08-1444
                                                       (D. Colorado)
MARK A. BROADDUS; JOHN W.                     (D.C. No. 1:08-CV-01065-ZLW)
SUTHERS, The Attorney General of
the State of Colorado,

             Respondents-Appellees.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.


      Proceeding pro se, Paul Chayne Williams seeks a certificate of

appealability (“COA”) so he can appeal the district court’s dismissal of the

habeas application he filed pursuant to 28 U.S.C. § 2254. See 28 U.S.C.

§ 2253(c)(1)(A) (providing no appeal may be taken from a final order disposing

of a § 2254 petition unless the petitioner first obtains a COA). In his application,

filed on May 21, 2008, Williams raised nine claims related to his 2001 Colorado

securities fraud conviction. Respondents argued, inter alia, that the § 2254

application was untimely because it was filed more than one year after Williams’s

conviction became final. See 28 U.S.C. § 2244(d) (setting forth a one-year statute
of limitations for § 2254 applications). The district court dismissed Williams’s §

2254 application as untimely, concluding it was not filed within the one-year

limitations period and further concluding Williams was not entitled to equitable

tolling.

       To be entitled to a COA, Williams must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the requisite

showing, he must demonstrate “that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quotations

omitted); see also Slack v. McDaniel, 529 U.S. 474, 484-85 (2000) (holding that

when a district court dismisses a habeas petition on procedural grounds, a

petitioner is entitled to a COA only if he shows both that reasonable jurists would

find it debatable whether he had stated a valid constitutional claim and debatable

whether the district court’s procedural ruling was correct). In evaluating whether

Williams has satisfied his burden, this court undertakes “a preliminary, though

not definitive, consideration of the [legal] framework” applicable to each of his

claims. Miller-El at 338. Although Williams need not demonstrate his appeal

will succeed to be entitled to a COA, he must “prove something more than the

absence of frivolity or the existence of mere good faith.” Id. (quotations

omitted).

                                          -2-
      This court has reviewed Williams’s appellate brief and application for

COA, the district court’s amended order, and the entire record on appeal pursuant

to the framework set out by the Supreme Court in Miller-El and concludes that

Williams is not entitled to a COA. The district court’s resolution of Williams’s

habeas application is not reasonably subject to debate and his claims are not

adequate to deserve further proceedings. Accordingly, Williams has not “made a

substantial showing of the denial of a constitutional right” and is not entitled to a

COA. 28 U.S.C. § 2253(c)(2).

      This court denies Williams’s request for a COA and dismisses this appeal.

Williams’s request to proceed in forma pauperis on appeal is granted.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-